Citation Nr: 0529140	
Decision Date: 10/31/05    Archive Date: 11/09/05

DOCKET NO.  04-21 846A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1944 
to October 1945.  The appellant is the deceased veteran's 
widow.  This appeal arises from a January 2003 rating 
decision by the St. Petersburg, Florida, Regional Office (RO) 
of the Department of Veterans' Affairs (VA) which denied 
service connection for the cause of the veteran's death and 
Dependents' Educational Assistance under 38 U.S.C. Chapter 
35.  A second rating decision by the RO in April 2004 again 
denied service connection for the cause of the veteran's 
death.

In September 2005 the Board received a motion to advance this 
case on the Board's docket.  The motion to advance the appeal 
was granted.  Accordingly, the Board will proceed without 
further delay.


FINDINGS OF FACT

1.  The veteran died in January 2003 at the age of 81.  His 
certificate of death indicates that he died from end stage 
COPD, end stage dementia, and failure to thrive.  It also 
listed depression as an underlying cause.  An autopsy was not 
accomplished.

2.  At the time of the veteran's death, service connection 
was in effect for anxiety reaction with conversion features, 
rated at 50 percent.

3.  COPD and dementia were not demonstrated either during the 
veteran's active military service or for many years 
thereafter.

4.  COPD and dementia were not shown to have been otherwise 
related to service, and they were not caused or made worse by 
the veteran's service-connected disability.

5.  Service connected disability played no significant role 
in the events leading to the veteran's death.  


CONCLUSIONS OF LAW

1.  The veteran's death was not proximately due to or the 
result of a disease or injury incurred in service, or to 
service-connected disability; a service-connected disease or 
disability did not cause or contribute substantially or 
materially to the veteran's death.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 
3.312(b), (c)(1) (2004).

2.  The requirements for eligibility for dependents' 
educational benefits under Chapter 35, Title 38, United 
States Code, have not been met.  38 U.S.C.A. §§ 3500, 
3501(a)(1), 3510 (West 2002); 38 C.F.R. § 3.807, 21.3021 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Cause of Death

The veteran died in January 2003.  His certificate of death 
indicated that he died of end stage COPD, end stage dementia, 
and failure to thrive.  It also listed depression as an 
underlying cause.

At the time of the veteran's death, service connection was in 
effect for anxiety reaction with conversion features, 
evaluated as 50 percent disabling.

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death."  
38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 
38 U.S.C.A. §§ 1110, 1131 and 1112 (setting forth criteria 
for establishing service connection).  A service-connected 
disability is the principal cause of death when that 
disability, "singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).  A 
contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service 
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but it must be shown 
that there was a causal connection.  Generally, minor service 
connected disabilities of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
regardless of coexisting conditions, but, even in such cases 
there is for consideration whether there may be a reasonable 
basis for holding that a service connected disability was of 
such severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)  

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  Service connection 
may be granted for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may 
also be granted on the basis of a post-service initial 
diagnosis of a disease, where the evidence relates the 
current condition to the period of service.  See 38 C.F.R. 
§ 3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id.

In addition, service connection may be established on a 
secondary basis for a disability, shown to be proximately due 
to, or the result of, a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  Prior to his death, 
the veteran was service-connected anxiety reaction with 
conversion features, evaluated as 50 percent disabling.

The Board has reviewed all the evidence in the appellant's 
claims folder, which includes, but is not limited to:  the 
appellant's contentions; the veteran's service medical 
records; a VA Mental Disorders examination report from May 
1998; VA progress notes dated from February 2000 to January 
2003; RAP Key and Care Plans from Avante Ormond Beach dated 
in October 2000; Social Work notes dated between January 2001 
and December 2002; a History and Physical report from Ormond 
Memorial Hospital from March 2001; Assessments, Problem 
sheets and RAPS from Avante Ormond Beach dated between 
September 2001 and January 2003; records from Avante Ormond 
Beach dated in February 2002; Admission, Discharge, History, 
Physical, and Consultation reports from Ormond Memorial 
Hospital dated in August 2002 and December 2002; fax 
recommendations for the veteran's treatment at Avante dated 
in January 2003; and the veteran's death certificate dated in 
January 2003.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the evidence submitted by the appellant or on her 
behalf.  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
the appellant's claim for service connection for the cause of 
the veteran's death.

The veteran's service medical records show treatment for 
continuous psychiatric problems through his tour of military.  
A certificate of disability for discharge dated in October 
1945 reflects the veteran was found unfit for military 
service because of anxiety state, acute, moderate, manifested 
by epigastric pains, anorexia, fatigability, tremulousness, 
and insomnia, with no evidence of organic disease.  
Disability was considered total for further military service.  
Further hospitalization in a military hospital was not 
considered necessary, maximum improvement having been 
obtained.  Service medical records are negative with respect 
to treatment for any complaints or findings relative to COPD, 
dementia or any other pertinent disability.

Relevant post-service medical evidence includes the VA Mental 
Disorders examination report dated in May 1998; the various 
records from Ormond Memorial Hospital; records from Avante 
Ormond Beach; VA progress notes; and the veteran's death 
certificate.  Many of the records show repetitive diagnoses.  
The evidence described in detail below are examples of the 
number and type of evidence and the range of diagnoses 
presented over time.

The May 1998 VA Mental Disorders examination report showed 
that the veteran was diagnosed with generalized anxiety 
disorder.  The examiner noted that the veteran had a number 
of symptoms of generalized anxiety disorder that were 
complicated by his advanced age.

A March 2000 VA progress note showed assessments of 
depression and a probable organic mental disorder.  It noted 
that the veteran was last seen in July 1998 for depression 
and generalized anxiety disorder.  A VA social work progress 
note dated in June 2000 showed that the veteran was assessed 
with possible dementia or pseudodementia related to 
depression.

A History and Physical from Ormond Memorial Hospital dated in 
March 2001 showed that the examiner gave impressions of 
atrial fibrillation with rapid ventricular rate; exacerbation 
of chronic obstructive pulmonary disease (COPD); bronchitis, 
rule out pneumonia; history of COPD; and history of early 
dementia.

A VA contract nursing home visit progress note dated in April 
2001 showed diagnoses of dementia, anxiety, COPD, and legally 
blind.  A VA social work progress note dated in June 2002 
showed assessments of anxiety, blindness, and dementia.

A second History and Physical from Ormond Memorial Hospital, 
dated in December 2002, showed assessments of Renal Failure, 
Dehydration, Urinary Tract Infection, Dementia, and Sepsis.

A progress note from Avante Ormond Beach also dated in 
December 2002 showed impressions of dehydration now resolved; 
end-stage dementia with agitation, calling out and 
depression; history of asbestos exposure; BPH; 
hyperlipidemia; agitation; and COPD.  An Assessment and 
Potential RAP Key from Avante, signed in January 2003 but 
dated in December 2002, showed that the veteran had multiple 
medical problems.  It listed COPD, senile dementia, a past 
history of asbestos exposure, BPH, hyperlipidemia, and renal 
failure.  It also noted that the veteran had been refusing to 
eat or drink, which added to his weakness and decline.

In January 2003 a VA progress note showed diagnoses of senile 
dementia, COPD and renal failure.

A fax recommendation, seemingly for treatment, dated in 
January 2001, showed diagnoses of: "Shortness of CHF 
Congestiv [sic.] Dementia Depression COPD".  It also showed 
that the family did not want a feeding tube to be used, that 
advanced directives were in place, and that the family wanted 
comfort measures only.  

Finally, the veteran's death certificate showed that he died 
from end stage COPD, end stage dementia, and failure to 
thrive.  Depression was listed as contributing to death.

The cause of the veteran's death was clearly end-stage COPD 
and end stage dementia; however, service connection for such 
disease is not warranted on a direct basis.  The facts do not 
show that the veteran incurred the conditions that caused his 
death while in service.  His service medical records contain 
no record of those conditions.  There is no contemporaneous 
evidence showing such a diagnosis and the examiners who 
diagnosed the veteran in 1945 specifically diagnosed him with 
an anxiety disorder.  The earliest medical evidence showing 
any diagnosis of an organic mental disorder is in a VA 
progress note dated in March 2000.  A diagnosis of COPD was 
not seen until a March 2001 Ormond Memorial Hospital History 
and Physical.  The most recent of these occurred some 54 
years after the veteran separated from service.  Such a 
lengthy period without complaint or treatment is evidence 
that there has not been a continuity of symptomatology, and 
weighs heavily against the claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  Finally, there is no medical 
evidence of record establishing a relationship between the 
veteran's COPD, dementia, or failure to thrive and his 
military service.  Therefore, for the reasons stated above, 
the appellant's claim must be denied on both direct and 
presumptive bases.

Service connection for the cause of the veteran's death is 
also not warranted on a contributory basis.  The Board notes 
the argument advanced by the appellant's representative that 
depression associated with the service connected generalized 
anxiety disorder contributed to cause death.  The death 
certificate does list depression as a factor which 
contributed to cause death; however, it does not follow that 
the service connected anxiety disorder played any significant 
role in the events leading to the veteran's death.  

Available for review are extensive medical records pertaining 
to the veteran's treatment in the year preceding death.  It 
is significant that references to anxiety are minimal.  These 
records clearly establish that the predominant mental 
problems were associated with the end-stage dementia, which 
has not been shown to have any relationship whatsoever to the 
service connected anxiety.  For instance, he was hospitalized 
in December 2002 because of abnormal lab tests at which time 
it was noted that he was lethargic.  Fluid intake was 
reported as inadequate   The assessment was renal failure, 
dehydration, urinary tract infection and sepsis.  On December 
19, he was described as confused and disoriented in two 
spheres.  The assessment was end stage dementia with 
anticipated dehydration and protein calorie malnutrition, 
chronic renal insufficiency and COPD.  It does not appear 
that there was any improvement in the veteran's condition and 
he died in mid-January 2003.  These records simply do not 
show that the service connected anxiety disorder had any 
effect on the events leading to the veteran's death, nor is 
there any suggestion that death was accelerated by reason of 
the anxiety.  Again, it is very clear that the dementia was 
responsible for the mental problems experienced by the 
veteran which contributed to his death.  Simply put there is 
nothing in the record to show that the service connected 
anxiety was anything more than a casual contributor as 
opposed to substantially and materially contributing to cause 
death and there has been no medical evidence submitted to 
suggest otherwise.  

The Board has considered the appellant's lay statements.  The 
Board points out that, although a lay person is competent to 
testify only as to observable symptoms, see Falzone v. Brown, 
8 Vet. App. 398, 403 (1995), a layperson is not, however, 
competent to provide evidence that the observable symptoms 
are manifestations of chronic pathology or diagnosed 
disability, unless such a relationship is one to which a lay 
person's observation is competent.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).  In this case, the Board has 
determined that the medical evidence is more probative of the 
issue, and that it outweighs the lay statements.  

The Board finds that the preponderance of the evidence, as 
discussed above, is against the appellant's claim.  It 
follows that there is not such a balance of the positive 
evidence with the negative evidence to otherwise permit a 
favorable determination on this issue.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Eligibility for Dependant's Educational Assistance

In pertinent part Chapter 35, Title 38, United States Code 
extends the VA educational program to surviving spouses of 
veterans who died of service-connected disabilities and to 
the surviving spouse of a veteran who, when he died, had a 
service-connected total disability that was permanent in 
nature.  See 38 U.S.C.A. §§ 3500, 3501(a)(1); 38 C.F.R. 
§§ 3.807, 21.3021.

The record shows that at the time of the veteran's death in 
January 2003 his service-connected disability was not rated 
as totally disabling, and that it was rated at 50 percent.  
Moreover, the record shows that his service-connected 
disability was not at any point during his lifetime rated as 
100 percent disabling.  Since service connection for the 
cause of the veteran's death is not warranted, and as the 
veteran, when he died, did not have a service-connected total 
disability that was permanent in nature, the Board concludes 
that the criteria for basic eligibility for DEA under Chapter 
35, Title 38, United States Code, have not been met.

III.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the appellant in 
April 2003.  Since this letter fully provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

With respect to element (4), the Board notes that the RO's 
April 2003 letter contained a specific request that the 
appellant send information describing additional evidence or 
the evidence itself to the VA.  In addition, she was supplied 
with the complete text of 38 C.F.R. § 3.159(b)(1) by way of 
an April 2004 statement of the case (SOC).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the claimant by obtaining the 
veteran's available medical records.  The appellant has not 
referred to any other pertinent evidence that she wanted VA 
to obtain.  The Board concludes, therefore, that a decision 
on the merits at this time does not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to dependents' educational assistance (DEA) under 
38 U.S.C. Chapter 35 is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


